EXHIBIT 10.1
 
ASSET PURCHASE AGREEMENT


This Asset Purchase Agreement (“Agreement”) is effective as of January 4, 2012,
by and between SEC Compliance Services, Inc., a California corporation
(“Seller”) and Issuer Direct Corporation, a Delaware corporation (“Buyer”).


Background


A.           The parties desire to effect the transfer to Buyer of certain
assets relating to the Business (as defined below) owned by Seller for various
consideration.


B.           The purpose of this Agreement is to set forth the definitive terms
upon which such transfer will take place.


Agreements


In consideration of the above recitals and the mutual agreements stated in this
Agreement, the parties agree as follows:


1.Definitions.


The following capitalized terms, when used in this Agreement, will have the
meanings set forth below:


1.1           Affiliate means with respect to any Person, any other Person
controlling, controlled by or under common control with such Person, with
“control” for such purpose meaning the possession, directly or indirectly, of
the power to direct or cause the direction of the management and policies of a
Person, whether through the ownership of voting securities or voting interests,
by contract or otherwise.


1.2           Assets means those certain properties, privileges, rights,
interests and claims more particularly described in Schedule 1.2, but excluding
any Excluded Assets.


1.3           Books and Records means all corporate, financial and tax records
of Seller relating to the Assets.


1.4           Business means the business of XBRL and Edgar filing that is
conducted by Seller.


1.5           Business Day means any day other than Saturday, Sunday or a day on
which banking institutions in Morrisville, North Carolina are required or
authorized to be closed.


1.6           Closing Date means January 4, 2012.


1.7           Code means the Internal Revenue Service Code of 1986, as amended,
and the rules and regulations, decisions and policies of the Internal Revenue
Service promulgated thereunder and currently in effect.
 
1.8           Contracts means those contracts and agreements between Seller and
Customers listed on Schedule 1.8.
 
 
 
1

--------------------------------------------------------------------------------

 

 
1.9           Copyrights means any and all registered and unregistered
copyrights in both published and unpublished works and all sui generis rights in
data and databases, and all moral rights therein. Customer means any entity to
which Seller has provided XBRL, Edgar filing or related services as set forth in
that list which Seller will deliver to Buyer at closing.


1.10         Encumbrance means any mortgage, lien, security interest, security
agreement, conditional sale or other title retention agreement, pledge, option,
right of first refusal, right of first offer, charge, assessment, restriction on
transfer or any exception to or defect in title or other ownership interest
(including reservations, rights of way, possibilities of reverter,
encroachments, easements, rights of entry, restrictive covenants, leases and
licenses).


1.11         Excluded Assets means all assets of Seller not listed on Schedule
1.2 (including, but not limited to, Seller’s accounts receivables).


1.12         GAAP means generally accepted accounting principles as in effect
from time to time in the United States of America.


1.13         Governmental Authority means (a) the United States of America;
(b) any state, commonwealth, territory or possession of the United States of
America and any political subdivision thereof (including counties,
municipalities and the like); or (c) any agency, authority or instrumentality of
any of the foregoing, including any court, tribunal, department, bureau,
commission or board.


1.14         Legal Requirement means any statute, ordinance, code, law, rule,
regulation, order or other written requirement, standard or procedure enacted,
adopted or applied by any Governmental Authority, including any judgment,
decision, permit or decree, or any requirement under any franchise or license.


1.15         Losses means any claims, losses, liabilities, damages, Taxes,
penalties, costs and expenses (including reasonable attorney’s fees), including
interest that may be imposed in connection therewith, expenses of investigation,
reasonable fees and disbursements of counsel and other experts, and settlement
costs, in each case, net of insurance proceeds received which reduce such
amounts.


1.16         Material Adverse Effect means a (a) material adverse effect on the
Assets, operations, financial condition or results of operations of the Assets
or (b) the ability of Seller to perform its obligations under this Agreement.


1.17         Patents means any and all patents and patent applications
(including originals, divisions, continuations, continuations-in-part,
re-examinations, extensions or reissues thereof), and all inventions and
discoveries that may be patentable.


 
 
2

--------------------------------------------------------------------------------

 

 
1.18         Person means any natural person, corporation, partnership, trust,
estate of a natural person, unincorporated organization, association, limited
liability company, Governmental Authority or other entity.


1.19         Potential Customers means those entities in Seller’s Solve 360
Database which may require XBRL, Edgar filing or related services, a list of
which Seller will deliver to Buyer at closing.


1.20         Real Property means any and all realty, including appurtenances,
improvements and fixtures located on such realty, and any other interests in
real property, including fee interests, leasehold interests and easements owned
or leased by Seller and used in the Business.


1.21         Required Consents means all authorizations, actions, approvals and
consents required under any Legal Requirement or Contract for (a) Seller to
transfer the Assets or the Business to Buyer, and (b) Buyer to conduct the
Business and to own, lease, use and operate the Assets in the manner in which
the Business is conducted as of the date of this Agreement and on the Closing
Date.


1.22         Service Relationship means the service relationship between Seller
and Customer under which Seller has provided XBRL, Edgar filing or related
services to Customer in the past and under which Seller has agreed to provide
XBRL, Edgar filing or related services to the Customer in the future, although
such relationship has not been reduced to a written agreement.


1.23         Software means all computer software and subsequent versions and
work in process thereof, including all source code, object code, executable
code, binary code, objects, comments, screens, user interfaces, report formats,
templates, menus, buttons and icons and all files, data, materials, manuals,
design notes and other items and documentation related thereto or associated
with the foregoing.


1.24         Taxes means all taxes of any kind, levies, charges, fees, duties,
required deposits and assessments of any kind or nature imposed by any
Governmental Authority, including all income, sales, use, ad valorem, value
added, net worth, transaction, franchise, severance, net or gross proceeds or
profits, withholding, payroll, employment, excise or property Taxes and levies,
together with any interest thereon and any penalties, additions to Taxes or
additional amounts applicable thereto, including liability as a successor,
transferee or affiliate.


1.25         Third Party means any Person other than Seller or Buyer and their
respective Affiliates.


1.26         Trade Secrets means all information that derives economic value
from not being generally known to other Persons, and any other information that
is proprietary or confidential to Seller or Subsidiary, including, without
limitation, know-how, ideas, processes, documentation, information, data,
customer lists, Software and programs (in both object code and source code
form), data of any type (in whatever form, including but not limited to computer
files), process technology, plans, drawings and blueprints, designs, and
specifications.
 
 
 
3

--------------------------------------------------------------------------------

 

 
2.           Purchase and Sale of Assets; Assumed Obligations and Liabilities


2.1           Purchase and Sale of Assets. Subject to the terms and conditions
set forth in this Agreement, at the closing, Seller will sell, convey, assign,
transfer and deliver to Buyer, and Buyer will purchase and acquire from Seller,
free and clear of all Encumbrances (except Permitted Encumbrances), all of
Seller’s right, title and interest in and to the Assets.


2.1.1           The transfer of the Assets denominated in Schedule 1.2 as
“Identities of Customers” and “Identities of Potential Customers” shall be
effected by Seller’s delivery of the “List of Customers” and the “List of
Potential Customers” at closing pursuant to Section 6.
 
2.1.2           Immediately upon completion of closing, but subject to Buyer’s
continuing obligations under this Agreement, Seller shall be deemed to have
waived any claim of Buyer’s misappropriation of business advantage resulting in
Seller’s loss of business from Customers or Potential Customers.
 
2.2           Assumed Obligations and Liabilities.  All obligations and
liabilities, contingent, choate or inchoate, fixed or otherwise, arising out of
or relating to the Assets or the Business other than the Assumed Obligations and
Liabilities will remain and be the obligations and liabilities of Seller.  The
following shall constitute Assumed Obligations and Liabilities:
 
2.2.1           Seller’s obligation to perform under any Contract or Service
Relationship where the time for performance under such obligation has not come
due as of the Closing Date (“Post Closing Service Obligation”); and
 
2.2.2           Losses arising from the performance or non-performance of any
Post Closing Service Obligation.
 
2.3           Assignment of Contract Rights.  In conjunction with the transfer
of the Assets from Seller to Buyer hereunder, Seller shall execute an Assignment
Agreement, in substantially the form of Exhibit A to this Agreement (the
“Assignment Agreement”), wherein Seller shall assign to Buyer its right to
payments for services not rendered under the Contracts as of the Closing Date.
 
2.4           Indemnification.  Following the Closing Date, Buyer will
indemnify, defend and hold harmless Seller and its shareholders and its and
their respective Affiliates and the shareholders, directors, officers,
employees, agents, successors and assigns of any of such Persons (each a
“Section 2.4 Indemnified Party”), from and against all Losses of or to Seller or
any such other Section 2.4 Indemnified Party resulting from or arising
indirectly or directly out of the performance or non-performance of any Post
Closing Service Obligation.
 
 
 
4

--------------------------------------------------------------------------------

 
 
2.5           Assignment of Contracts.  Upon the request of Buyer, Seller shall
attempt in good faith to assign to Buyer any Contract as requested by
Buyer.  Buyer acknowledges and agrees that some or all of the Contracts may not
by their terms be assignable without the consent of the Customer, and that
notwithstanding any other provision of this Agreement Seller shall have no
liability for its failure to effect the assignment of any Contract to Buyer.
 
2.6           Transfer of Seller’s URL.  Seller shall execute a URL Assignment,
in substantially the form of Exhibit B to this Agreement (the “URL Assignment”),
wherein Seller shall assign and transfer to Buyer its URL,
www.seccomplianceservices.com.
 
3.Consideration.


3.1           Purchase Price


3.1.1   Buyer will pay to Seller $275,000 on the Closing Date (the “Cash
Payment”) by wire transfer of immediately available funds pursuant to wire
instructions set for on Schedule 3.1 as of the Closing Date; and


3.1.2   Buyer will cause its transfer agent to issue and deliver to Seller
within one business day of the Closing Date certificates representing 70,000
“restricted shares” (as such term is defined in the Securities Act of 1933) of
Buyer’s common stock, par value $0.001.


4.Representations and Warranties of Seller.


Seller represents and warrants to Buyer, as of the date of this Agreement and as
of the Closing Date, as follows:


4.1           Organization and Qualification.  Seller is a corporation, duly
organized, validly existing and in good standing under the laws of the state of
California and has all requisite corporate power and authority to own and use
the Assets as they are currently owned and used and to conduct the Business as
it is currently conducted.  Seller is duly qualified to do business and is in
good standing under the laws of each jurisdiction in which the character of the
properties owned, leased or operated by it or the nature of the activities
conducted by it make such qualification necessary, except any jurisdiction where
the failure to be so qualified and in good standing would not have a Material
Adverse Effect.


4.2           Authority and Validity.  Seller has all requisite power and
authority to execute and deliver, to perform its obligations under, and to
consummate the transactions contemplated by, this Agreement and all other
documents and instruments to be executed and delivered in connection with the
transactions contemplated by this Agreement (collectively, the “Transaction
Documents”) to which Seller is a party.  The execution and delivery by Seller
of, the performance by Seller of its obligations under, and the consummation by
Seller of the transactions contemplated by, this Agreement and the Transaction
Documents to which Seller is a party have been duly authorized by all requisite
corporate action.  This Agreement is, and when executed and delivered by Seller
the Transaction Documents to which Seller is a party will be, the legal, valid
and binding obligations of Seller, enforceable against Seller in accordance with
their respective terms, except insofar as enforceability may be affected by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
now or hereafter in effect affecting creditors’ rights generally, or by
principles governing the availability of equitable remedies.
 
 
 
5

--------------------------------------------------------------------------------

 

 
4.3           No Conflict; Required Consents.  Seller has obtained the Required
Consents, all of which are disclosed on Schedule 4.3.  Seller shall obtain the
unanimous written consent of each of Seller’s shareholders with respect to this
Agreement and the transactions contemplated herein. Seller’s execution and
delivery of, performance under, and consummation of the transactions
contemplated by, this Agreement and the Transaction Documents to which Seller is
a party do not and will not:  (a) violate any provision of the organizational
documents of Seller; (b)  violate any Legal Requirement; (c)  require any
consent, waiver, approval or authorization of, or any filing of any certificate,
application, report or other document with or notice to, any Person or
(d) (i) violate, conflict with or constitute a breach of or default under,
(ii) permit or result in the termination, suspension or modification of,
(iii) result in the acceleration of (or give any Person the right to
accelerate) the performance of Seller or any Third Party under, or (iv) result
in the creation or imposition of any Encumbrance under, any Contract.


4.4           Assets.  Seller has good, valid and marketable title to (or, in
the case of Assets that are leased, good, valid and marketable leasehold
interests in) the Assets.  The Assets are free and clear of all Encumbrances.
The Business is being operated on the date of this Agreement in conformity with
all Legal Requirements.


4.5           Contracts.  Except as indentified on Schedule 1.8, each Contract
is in full force and effect and constitutes the valid, legal, binding and
enforceable obligation of Seller, and of the other parties thereto.  Seller has
not, and to Seller’s knowledge no other party thereto has, breached or
materially defaulted on, or is in breach or default of, any material terms or
conditions of any Contract.


4.6           Compliance with Legal Requirements.  The ownership and use of the
Assets as they are currently owned and used, and the conduct of the Business as
it is currently conducted do not violate or infringe in any material respect any
Legal Requirements currently in effect.  No event has occurred, and no condition
or circumstance exists, that might (with or without notice or lapse of time)
constitute or result directly or indirectly in a violation by Seller of, or a
failure on the part of Seller to comply with, any Legal Requirement relating to
the ownership and use of the Assets or the conduct of the Business; and Seller
has not received any written notice or other communication from any Governmental
Authority or any other Person regarding any actual, alleged, possible or
potential violation of, or failure to comply with, any Legal Requirement
relating to the ownership and use of the Assets or the conduct of the Business.
 
 
 
6

--------------------------------------------------------------------------------

 
 
4.7           [INTENTIONALLY OMITTED]


4.8           Absence of Certain Changes.  Since December 14, 2011, (a) there
has been no Material Adverse Effect and no events or circumstances have occurred
which, individually or in the aggregate with all other events or circumstances,
would reasonably be expected to have a Material Adverse Effect; (b) Seller has
operated the Business only in the ordinary course; (c) there has been no sale,
assignment, transfer or Encumbrance of any Assets, or any theft, damage, removal
of property, destruction, casualty loss or other diminution in value of the
Assets that would reasonably be expected to have a Material Adverse Effect; and
(d) Seller has not agreed, committed or offered (in writing or otherwise) to
take any of the actions referred to in clause (c) above.


4.9           Legal Proceedings.  There is no judgment or order outstanding, or
any action, suit, complaint, proceeding or investigation by or before any
Governmental Authority or any arbitrator pending or threatened, involving or
affecting all or any part of the Business, the Assets or Seller or which, if
adversely determined, would delay, restrain or enjoin the consummation of the
transactions contemplated by this Agreement or declare unlawful the transactions
or events contemplated by this Agreement or cause any of such transactions to be
rescinded. No event has occurred, and no claim or dispute exists, that could
reasonably be expected to give rise to or serve as a basis for the commencement
of any such Proceeding.  There is no order to which Seller or any of the Assets
is subject.


4.10           Tax Matters.  Seller has duly and timely filed all federal,
state, local and foreign Tax returns and other Tax reports required to be filed
by Seller, and has timely paid all Taxes which have become due and payable,
whether or not so shown on any such return or report.  Such Tax returns and
other Tax reports were complete and correct in all respects when filed.  Seller
currently is not the beneficiary of any extension of time within which to file
any Tax return or other Tax report.  Seller has received no notice of, nor does
Seller have any actual knowledge of, any deficiency, assessment, audit, dispute
or claim or proposed deficiency, assessment audit, dispute or claim from any
Governmental Authority which could affect or result in the imposition of an
Encumbrance upon the Assets.


4.11           Finders and Brokers.  Seller has not employed any financial
advisor, broker or finder or incurred any liability for any financial advisory,
brokerage, finder’s or similar fee or commission in connection with the
transactions contemplated by this Agreement for which Buyer could be liable.


4.12           Full Disclosure.  This Agreement and the Exhibits and Schedules
hereto, when read together, do not (i) contain any representation, warranty or
statement that (in light of the circumstances in which such representation,
warranty or statement is made) is misleading with respect to any material fact,
or (ii) omit to state any material fact necessary in order to make the
representations, warranties and statements contained and to be contained herein
and therein (in the light of the circumstances under which such representations,
warranties and statements were made) not false or misleading.
 
 
 
7

--------------------------------------------------------------------------------

 

 
5.Buyer’s Representations and Warranties.


Buyer represents and warrants to Seller, as of the date of this Agreement and as
of the Closing Date, as follows:


5.1           Organization and Qualification.  Buyer is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware.  Buyer is duly qualified to do business and is in good standing under
the laws of each jurisdiction in which the character of the properties owned,
leased or operated by it or the nature of the activities conducted by it makes
such qualification necessary, except any such jurisdiction where the failure to
be so qualified and in good standing would not have a material adverse effect on
the ability of Buyer to perform its obligations under this Agreement.


5.2.           Authority and Validity.  Buyer has all requisite power and
authority to execute and deliver, to perform its obligations under, and to
consummate the transactions contemplated by, this Agreement and the Transaction
Documents to which Buyer is a party.  The execution and delivery by Buyer of,
the performance by Buyer of its obligations under, and the consummation by Buyer
of the transactions contemplated by, this Agreement and the Transaction
Documents to which Buyer is a party have been duly authorized by all requisite
corporate action. This Agreement is, and when executed and delivered by Buyer,
the Transaction Documents to which Buyer is a party, will be, the valid and
binding obligations of Buyer, enforceable in accordance with their respective
terms, except insofar as enforceability may be limited or affected by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws now or
hereafter in effect affecting creditors’ rights generally or by principles
governing the availability of equitable remedies.


5.3           No Conflicts; Required Consents.  The execution and delivery by
Buyer, the performance of Buyer under, and the consummation by Buyer of the
transactions contemplated by, this Agreement and the Transaction Documents to
which Buyer is a party do not and will not:  (a) violate any provision of the
organizational documents of Buyer; (b) violate any material Legal Requirement;
or (c) require any consent, waiver, approval or authorization of, or any filing
with or notice to, any Person.


5.4           Common Stock. Buyer has authorized 100,000,000 shares of common
stock, par value $0.001 per share, of which 1,752,244 shares are, and will be
immediately prior to closing, issued and outstanding.


5.5           Valid Issuance.  The common stock issued by Buyer to Seller
pursuant to the terms of this Agreement will be duly and validly issued, fully
paid and nonassessable and will be free of any liens or encumbrances. The sale
the common stock issued by Buyer to Seller pursuant to the terms of this
Agreement is not subject to any preemptive rights or rights of first refusal
that have not been waived.


5.6           Compliance with Securities Laws. The common stock issued by Buyer
to Seller pursuant to this Agreement will be “restricted securities” as such
term is defined in the Securities Act of 1933, as amended (the “Securities
Act”), and the rules and regulations of the Securities and Exchange Commission
issued under such act, and have been issued in compliance with applicable
exemptions therefrom, and the registration and qualification requirements of all
applicable securities laws of the states of the United States.
 
 
 
8

--------------------------------------------------------------------------------

 

 
5.7           Finders and Brokers.  Buyer has not employed any financial
advisor, broker or finder or incurred any liability for any financial advisory,
brokerage, finder’s or similar fee or commission in connection with the
transactions contemplated by this Agreement for which Seller could be liable.


5.8           Full Disclosure.  This Agreement and the Schedules hereto and the
Buyer’s Form 10-Q and 10-K filings with the Securities and Exchange Commission
for the previous two fiscal years, when read together, do not (i) contain any
representation, warranty or statement that (in light of the circumstances in
which such representation, warranty or statement is made) is misleading with
respect to any material fact, or (ii) omit to state any material fact necessary
in order to make the representations, warranties and statements contained and to
be contained herein and therein (in the light of the circumstances under which
such representations, warranties and statements were made) not false or
misleading.


6.Closing.


6.1           Time and Place of the Closing.  The closing will be held at 9:00
a.m., local time, on the Closing Date at Buyer’s counsel’s office located at
1035 Pearl St., Suite 403, Boulder, Colorado 80302, or at such other place and
time as Buyer and Seller may agree.


6.2           Seller’s Delivery Obligations.  At the closing, Seller will
deliver (or cause to be delivered) to Buyer the following:


6.2.1           Bill of Sale in substantially the form of Exhibit C to this
Agreement (the “Bill of Sale”), duly executed by Seller;


6.2.2           URL Assignment, duly executed by Seller;


6.2.3           Assignment Agreement, duly executed by Seller;


6.2.4           Termination Agreement (reflecting no penalty to Seller for early
termination of April 12, 2011 Service Provider Agreement) in substantially the
form of Exhibit D to this Agreement (“Termination Agreement”), duly executed by
Seller;


6.2.5           List of Customers;


6.2.6           List of Potential Customers;


6.2.7           A validly executed copy of each of the Required Consents; and
 
 
 
9

--------------------------------------------------------------------------------

 

 
6.2.8           Such other documents as Buyer may reasonably request in
connection with the transactions contemplated by this Agreement, including, but
not limited to, a certificate of the Secretary of Seller certifying and
attaching all requisite resolutions or actions of Seller’s board of directors
and stockholders approving the execution and delivery of this Agreement and the
consummation of the transactions and a certificate from the Chief Executive
Officer of Seller certifying to the incumbency and signatures of the officers of
Seller executing this Agreement and any other document relating to the
transactions contemplated by this Agreement.


6.3           Buyer’s Delivery Obligations.  At the closing, Buyer will deliver
(or cause to be delivered) to Seller the following:


6.3.1           The Cash Payment required to be paid on the Closing Date;


6.3.2           The Bill of Sale, duly executed by Buyer;


6.3.3           The Assignment Agreement, duly executed by Buyer;


6.3.4           The URL Assignment, duly executed by Buyer;


6.3.5           Termination Agreement, duly executed by QX Interactive LLC;


6.3.6           A certificate of the Secretary of Buyer certifying and attaching
all requisite resolutions or actions of Buyer’s board of directors approving the
execution and delivery of this Agreement and the consummation of the
transactions contemplated by this Agreement and certifying to the incumbency and
signatures of the officers of Buyer executing this Agreement and any other
document relating to such transactions; and


6.3.7           Such other documents as Seller may reasonably request in
connection with the transactions contemplated by this Agreement.


7.Post-Closing Covenants.


7.1           Confidentiality.


7.1.1           Neither Buyer nor Seller will, nor will it permit any of its
Affiliates to, issue any press release or make any other public announcement
concerning this Agreement or the transactions contemplated hereby, without the
prior written consent of the other party, except as required by applicable Legal
Requirements.  Each party will hold, and will cause its employees, consultants,
advisors and agents to hold, the terms of this Agreement in confidence; provided
that (i) such party may use and disclose such information once it has become
publicly disclosed (other than by such party in breach of its obligations under
this Section) or which rightfully has come into the possession of such party
(other than from the other party) and (ii) to the extent that such party may be
compelled by Legal Requirements to disclose any of such information, the party
proposing to disclose such information will first notify and consult with the
other party concerning the proposed disclosure, to the extent reasonably
feasible.  Each party also may disclose such information to employees,
consultants, advisors, agents and actual or potential lenders whose knowledge is
necessary to facilitate the consummation of the transactions contemplated by
this Agreement.  The obligation by either party to hold information in
confidence pursuant to this Section 7.1.1 will be satisfied if such party
exercises the same care with respect to such information as it would exercise to
preserve the confidentiality of its own similar information.
 
 
 
10

--------------------------------------------------------------------------------

 

 
7.1.2           Without limiting the generality of anything contained in Section
7.1.1, at all times on and after the Closing Time, the Seller shall keep
strictly confidential, and the Seller shall not use or disclose to any other
Person, any non public document or other information that relates directly or
indirectly to any of the Assets or the Business, or any other assets or
businesses of Buyer or of any affiliate of Buyer.  In view of the nature of the
Assets being purchased by Buyer pursuant to this Agreement, the Seller
understands and agrees that Buyer could not be reasonably or adequately
compensated in damages in an action at law for the Seller’s breach of its
obligations under this Section 7.1.2.  Accordingly, the Seller specifically
agrees that Buyer shall be entitled to temporary and permanent injunctive
relief, specific performance, and other equitable relief to enforce the
provisions of this Section 7.1.2.


7.1.3           Seller and Buyer shall agree to, and disseminate, a statement to
Customers and Potential Customers to inform them of changes with respect XBRL,
Edgar filing and relates services resulting from the consummation of this
Agreement.  Neither this statement nor any accompanying communication used to
disseminate this statement shall constitute a breach of Sections 7.1.1 or 7.1.2.


7.2           Buyer Registration.  If Buyer proposes to register (including, for
this purpose, a registration effected by Buyer for stockholders other than
Seller) any of its securities under the Securities Act in connection with the
public offering of such securities, Buyer shall, at such time, promptly give
Seller notice of such registration.  Upon the request of Seller given within
twenty days after such notice is given by Buyer, Buyer shall cause to be
registered all of the shares of common stock issued to Seller pursuant to this
Agreement that Seller has requested to be included in such registration at
Buyer’s expense.  Buyer shall have the right to terminate or withdraw any
registration initiated by it under this subsection before the effective date of
such registration, whether or not Seller has elected to include any securities
in such registration.  The expenses of such withdrawn registration shall be
borne by Buyer.


7.3           Restricted Securities.  Unless there is in effect a registration
statement under the Securities Act covering any proposed sale, pledge, or
transfer of any of the common stock issued pursuant to this Agreement, the stock
is subject only to the minimum holding period set forth in Rule 144 under the
Securities Act.  Before any proposed sale, pledge, or transfer of any of the
common stock issued pursuant to this Agreement, unless there is in effect a
registration statement under the Securities Act covering the proposed
transaction, Seller shall give notice to Buyer of Seller’s intention to effect
such sale, pledge, or transfer.  Such notice shall describe the manner and
circumstances of the proposed sale, pledge, or transfer in sufficient
detail.  Buyer agrees to not unreasonably withhold consent to remove the
restrictive legend so as to allow the proposed sale, pledge or
transfer.  However, upon receipt of such notice, the Buyer may reasonably
request, at Buyer’s expense, a written opinion of legal counsel who shall, and
whose legal opinion shall, be reasonably satisfactory to Buyer and/or its
transfer agent, addressed to Buyer, to the effect that the proposed transaction
may be effected without registration under the Securities Act and the
restrictive legend removed. Upon receipt of such a legal opinion, Buyer will
consent to removal of the restrictive legend.
 
 
 
11

--------------------------------------------------------------------------------

 

 
8.Survival of Representations and Warranties; Indemnification.


8.1           Survival of Representations and Warranties.  The representations
and warranties of each of the parties in this Agreement and in the other
Transaction Documents will survive the Closing Date until the second anniversary
of the Closing Date (the “Survival Period”).  The liabilities of each of the
parties under their respective representations and warranties will expire as of
the expiration of the applicable Survival Period; provided, however, that such
expiration will not include, extend or apply to any representation or warranty,
the breach of which has been asserted by a party in a written notice to the
breaching party before such expiration.  The covenants and agreements of the
parties in this Agreement and the Transaction Documents will survive the Closing
Date and will continue in full force and effect without limitation.


8.2           Indemnification by Seller.  Following the Closing Date, Seller
will indemnify, defend and hold harmless Buyer and its shareholders and its and
their respective Affiliates, and the shareholders, directors, officers,
employees, agents, successors and assigns of any of such Persons (each a “Buyer
Indemnified Party”), from and against all Losses of or to Buyer or any such
other Buyer Indemnified Party, regardless of whether such Losses relate to any
Third Party claim, resulting from or arising indirectly or directly out of
(a) any breach of any representation or warranty made by Seller in this
Agreement or in any other Transaction Document, (b) any breach of any covenant,
agreement or obligation of Seller contained in this Agreement or in any other
Transaction Document, and (c) any liability or obligation of Seller or relating
to the Business or the Assets, including Taxes, arising from the pre-Closing
Time activities or operations of the Business.


8.3           Indemnification by Buyer.  Following the Closing Time, Buyer will
indemnify, defend and hold harmless Seller and its shareholders and its and
their respective Affiliates and the shareholders, directors, officers,
employees, agents, successors and assigns of any of such Persons (each a “Seller
Indemnified Party” and together with all Buyer Indemnified Parties, each an
“Indemnified Party”), from and against all Losses of or to Seller or any such
other Seller Indemnified Party resulting from or arising indirectly or directly
out of (a) any breach of any representation or warranty made by Buyer in this
Agreement or in any other Transaction Document, and (b) any breach of any
covenant, agreement or obligation of Buyer contained in this Agreement or in any
other Transaction Document.
 
 
 
12

--------------------------------------------------------------------------------

 

 
8.4           Indemnification Claims.


(a)           For purposes of this Agreement, a “Claim Notice” relating to a
particular Action (as defined below) or representation, warranty, covenant or
other agreement shall be deemed to have been given if any Indemnified Party,
acting in good faith, delivers to Seller or Buyer, as applicable (the
“Indemnifier”), a written notice stating that such Indemnified Party believes
that there is or has been a possible Action or breach of such representation,
warranty, covenant or other agreement and containing (i) a brief description of
the circumstances supporting such Indemnified Party’s belief that there is or
has been such a possible Action or breach, and (ii) a non-binding, preliminary
estimate of the aggregate dollar amount of the actual and potential Losses that
may be a direct or indirect result of such possible Action or breach (the
“Claimed Amount”).


(b)           During the 60-day period commencing upon the delivery to the
Indemnifier of a Claim Notice (the “Dispute Period”), the Indemnifier shall
deliver to the Indemnified Party who delivered the Claim Notice a written
response (the “Response Notice”) in which Indemnifier (i) agrees that the
Indemnifier owes the full Claimed Amount to the Indemnified Party; (ii) agrees
that the Indemnifier owes part (but not all) of the Claimed Amount (the “Agreed
Amount”) to the Indemnified Party; or (iii) asserts that the Indemnifier owes no
part of the Claimed Amount to the Indemnified Party.  Any part of the Claimed
Amount that the Indemnifier does not agree the Indemnifier owes to the
Indemnified Party pursuant to the Response Notice shall be referred to as the
“Contested Amount.”  If a Response Notice is not received by the Indemnified
Party prior to the expiration of the Dispute Period, then the Indemnifier shall
be conclusively deemed to have agreed that the Indemnifier owes the full Claimed
Amount to the Indemnified Party.


(c)           If (i) the Indemnifier delivers a Response Notice agreeing that
the Indemnifier owes the full Claimed Amount to the Indemnified Party, or (ii)
the Indemnifier does not deliver a Response Notice during the Dispute Period,
then the Claimed Amount shall immediately become due and owing from the
Indemnifier to the Indemnified Party, and shall be promptly paid by the
Indemnifier to the Indemnified Party in immediately available funds.


(d)           If the Indemnified Party delivers a Response Notice agreeing that
the Indemnifier owes less than the full Claimed Amount to the Indemnified Party,
then the Agreed Amount shall immediately become due and owing from the
Indemnifier to the Indemnified Party, and shall be promptly paid by the
Indemnifier to the Indemnified Party in immediately available funds.


(e)           If the Indemnifier delivers a Response Notice indicating that
there is a Contested Amount, the Indemnifier and the Indemnified Party shall
attempt in good faith to resolve the dispute related to the Contested
Amount.  If the Indemnifier and the Indemnified Party resolve such dispute as to
all or a portion of the Contested Amount, then the Indemnifier and the
Indemnified Party shall execute a written settlement agreement, and an amount
equal to the amount specified in such settlement agreement shall immediately
become due and owing from the Indemnifier to the Indemnified Party, and shall be
promptly paid by the Indemnifier to the Indemnified Party in immediately
available funds.
 
 
 
13

--------------------------------------------------------------------------------

 

 
(f)           If the Indemnifier and the Indemnified Party are unable to resolve
any part of the dispute relating to any Contested Amount during the 30-day
period commencing upon the delivery of the Response Notice (the “Initial
Resolution Period”), then with respect to the remaining Contested Amount, either
the Indemnified Party or the Indemnifier may submit the unresolved portion of
the claim described in the Claim Notice to binding arbitration in accordance
with the Commercial Arbitration Rules then in effect of the American Arbitration
Association (“AAA”).  The arbitration hearing will be administered by an
arbitration service mutually agreed upon by the Indemnifier and the Indemnified
Party.  The arbitration hearing will be held in Morrisville, North
Carolina.  Arbitration will be conducted by one arbitrator, mutually selected by
the Indemnifier and the Indemnified Party; provided, however, that if the
Indemnifier and the Indemnified Party fail to mutually select an arbitrator
within 5 business days following the expiration of the Initial Resolution
Period, then arbitration will be conducted by three arbitrators:  one selected
by the Indemnifier; one selected by the Indemnified Party; and the third
selected by the first 2 arbitrators.  If either the Indemnifier or the
Indemnified Party fails to select an arbitrator within 10 business days
following the expiration of the Initial Resolution Period, then the other shall
be entitled to select the second arbitrator.  The Indemnifier and the
Indemnified Party agree to use commercially reasonable efforts to cause the
arbitration hearing to be conducted within 75 days after the appointment of the
mutually-selected arbitrator or the last of the three arbitrators, as the case
may be.  The arbitrator(s) shall issue a final decision within 15 days after the
conclusion of the arbitration hearing.  The parties shall be entitled to only
limited discovery, at the discretion of the arbitrator(s), and agree that no
discovery request shall be served later than 30 days prior to the commencement
of the arbitration hearing and all discovery shall be completed at least 10 days
prior to the commencement of the arbitration hearing. The final decision of the
arbitrator(s) shall relate solely:  (i) to whether the Indemnified Party is
entitled to recover the Contested Amount (or a portion thereof), and the portion
of such Contested Amount the Indemnified Party is entitled to recover; and (ii)
to the determination of the non-prevailing party as provided below.  The
arbitrator(s) shall furnish the final decision to the Indemnifier and the
Indemnified Party in writing and the final decision shall constitute a
conclusive determination of the issue(s) in question, binding upon the
Indemnifier and the Indemnified Party and shall not be contested by either of
them.  In the final decision, the arbitrator(s) shall determine whether the
Indemnified Party or the Indemnifier is the non-prevailing party in the
arbitration.  The non-prevailing party shall pay the reasonable expenses
(including attorneys’ fees) of the prevailing party, and the fees and expenses
associated with the arbitration (including the arbitrators’ fees and
expenses).  The final decision shall specify the amount of the expenses and fees
to be paid by the non-prevailing party.


8.5           Third Party Claims.  Promptly after the receipt by any Indemnified
Party of notice of any claim, action, suit or proceeding by any Person who is
not a party to this Agreement (collectively, an “Action”), which Action is
subject to indemnification under this Agreement, such Indemnified Party will
give a Claim Notice to the Indemnifier.  The Indemnified Party will be entitled,
at the sole expense and liability of the Indemnifier, to exercise full control
of the defense, compromise or settlement of any such Action unless the
Indemnifier, within a reasonable time after the giving of such notice by the
Indemnified Party, (a) admits in writing to the Indemnified Party the
Indemnifier’s liability to the Indemnified Party for such Action under the terms
of this Section 8, (b) notifies the Indemnified Party in writing of the
Indemnifier’s intention to assume such defense, (c) provides evidence reasonably
satisfactory to the Indemnified Party of the Indemnifier’s ability to pay the
amount, if any, for which the Indemnified Party may be liable as a result of
such Action, and (d) retains legal counsel reasonably satisfactory to the
Indemnified Party to conduct the defense of such Action.  The other party will
cooperate with the party assuming the defense, compromise or settlement of any
such Action in accordance with this Agreement in any manner that such party
reasonably may request.  No Indemnified Party will settle or compromise any such
Action for which it is entitled to indemnification under this Agreement without
the prior written consent of the Indemnifier, unless the Indemnifier has failed,
after reasonable notice, to undertake control of such Action in the manner
provided in this Section 8.5.  No Indemnifier will settle or compromise any such
Action (x) in which any relief other than the payment of money damages is sought
against any Indemnified Party or (y) in the case of any Action relating to any
Indemnified Party’s liability for any Tax, if the effect of such settlement
would be an increase in the liability of such Indemnified Party for the payment
of any Tax for any period beginning after the Closing Date, unless the
Indemnified Party consents in writing to such compromise or settlement.
 

 
 
14

--------------------------------------------------------------------------------

 
8.6           Minimum Losses.  No party shall have any obligation or liability
to any other party under this Section 8 until the amount of all Losses for which
Indemnified Parties seek or claim defense or indemnification from such party
pursuant to this Section 8 (the “Indemnified Losses”) meet or exceed
$5,000.  Once such Indemnified Losses meet or exceed $5,000, such party shall be
liable for the full amount of such Indemnified Losses.


8.7           Maximum Losses.  Notwithstanding anything to the contrary in this
Agreement, each of Buyer’s and Seller’s aggregate liability under this Agreement
for Losses or otherwise (including, without limitation, for any breach of
covenant, representation, warranty, indemnity, defense obligation or other
obligation under this Agreement) shall not exceed the sum of the Cash Payment;
provided, however, there shall be no such limitation on Buyer’s, on the one
hand, and Seller’s, on the other hand, aggregate liability under this Agreement
for Losses or otherwise (including, without limitation, for any breach of
covenant, representation, warranty, indemnity, defense obligation or other
obligation under this Agreement) resulting, directly or indirectly, from such
party’s fraud or other intentional act; and there shall be no such limitation on
Buyer’s, on the one hand, and Seller’s, on the other hand, aggregate liability
under this Agreement for Losses or otherwise (including, without limitation, for
any breach of covenant, representation, warranty, indemnity, defense obligation
or other obligation under this Agreement) resulting, directly or indirectly,
from any breach of Section 7.1.
 
 
 
15

--------------------------------------------------------------------------------

 

 
8.8           Exclusivity Of Indemnification Remedies.  Except where a party may
be entitled to injunctive relief or other equitable remedies, after the Closing
Time, the indemnification provided in this Section 8 will constitute the
exclusive remedy of the parties and each of their respective directors,
officers, employees, affiliates, agents and assigns from and against any and all
Losses asserted against, resulting to, imposed upon or incurred or suffered by,
any of them, directly or indirectly, as a result of, based upon or arising from
the matters set forth in Section 8.2 and Section 8.3.


9.Miscellaneous.


9.1           Parties Obligated and Benefited.  Subject to the limitations set
forth below, this Agreement will be binding upon the parties and their
respective permitted assigns and successors in interest and will inure solely to
the benefit of the parties (except as specifically provided in this Agreement)
and their respective permitted assigns and successors in interest, and no other
Person will be entitled to any of the benefits conferred by this Agreement.


9.2           Notices.  Any notice, request, demand, waiver or other
communication required or permitted to be given under this Agreement will be in
writing and will be deemed to have been duly given only if delivered in person
or by first class, prepaid, certified mail, or sent by overnight courier or, if
receipt is confirmed, by telecopier:



 
To Seller at:
77 Solano Square, Suite 247
   
Benicia, CA 94510
   
Attention: Miguel Colon
   
Telephone: (708) 980-0691
       
Copy to:
Calvo Fisher & Jacob, LLP
   
1 Lombard, 2nd Floor
   
San Francisco, CA 94111
   
Attention: James A. Quadra
   
Telephone: (415) 362-0265
   
Facsimile: (415) 374-8373
       
To Buyer at:
Issuer Direct Corporation
   
500 Perimeter Park Drive
   
Suite D
   
Morrisville, North Carolina 27560
   
Attention: Brian R. Balbirnie
   
Telephone: (919) 481-4000
   
Facsimile: (202) 521-3505
       
Copy to:
Jeffrey M. Quick, Esq.
   
Quick Law Group PC
   
1035 Pearl Street, Suite 403
   
Boulder, Colorado  80302
   
Telephone:  (720) 259-3393
   
Facsimile:  (303) 845-7315



Any party may change the address to which notices are required to be sent by
giving notice of such change in the manner provided in this Section 9.2.  All
notices will be deemed to have been received on the date of actual receipt (or
if refused, on the date of refusal as shown on the return receipt or deliverer’s
tracking report).
 
 
 
16

--------------------------------------------------------------------------------

 

 
9.3           Waiver.  This Agreement or any of its provisions may not be waived
except in writing.  The failure of any party to enforce any right arising under
this Agreement on one or more occasions will not operate as a waiver of that or
any other right on that or any other occasion.


9.4           Choice of Law.


(a)           This Agreement and the rights of the parties under it will be
governed by and construed in all respects in accordance with the laws of the
State of North Carolina without regard to the conflicts of law rules of the
State of North Carolina.
 
(b)           Any legal action or other legal proceeding relating to this
Agreement or the enforcement of any provision of this Agreement shall be brought
or otherwise commenced in any state or federal court located in the County of
Wake, North Carolina.  Each party to this Agreement:
 
i.            expressly and irrevocably consents and submits to the jurisdiction
of each state and federal court located in the County of Wake, North Carolina
(and each appellate court located in the State of North Carolina in connection
with any such legal proceeding;
 
ii.           agrees that each state and federal court located in the County of
Wake, North Carolina shall be deemed to be a convenient forum; and


iii.          agrees not to assert (by way of motion, as a defense or
otherwise), in any such legal proceeding commenced in any state or federal court
located in the County of Wake, North Carolina, any claim that such party is not
subject personally to the jurisdiction of such court, that such legal proceeding
has been brought in an inconvenient forum, that the venue of such proceeding is
improper or that this Agreement or the subject matter of this Agreement may not
be enforced in or by such court.
 
9.5           Further Actions.  Seller and Buyer will execute and deliver to the
other, from time to time at or after the Closing Time, for no additional
consideration and at no additional cost to the requesting party, such further
assignments, certificates, instruments, records, or other documents, assurances
or things as may be reasonably necessary to give full effect to this Agreement
and to allow each party fully to enjoy and exercise the rights accorded and
acquired by it under this Agreement.
 
 
 
17

--------------------------------------------------------------------------------

 

 
9.6           Counterparts/Facsimile.  This Agreement may be executed in
counterparts, each of which will be deemed an original.  This Agreement will
become binding when one or more counterparts, individually or taken together,
bear the signatures of all parties to this Agreement.  Delivery of an executed
signature page of this Agreement by facsimile transmission will constitute
effective and binding execution and delivery of this Agreement.


9.7           Entire Agreement.  This Agreement (including the Schedules and
Exhibits referred to in this Agreement, which are incorporated in and constitute
a part of this Agreement) and the Transaction Documents contain the entire
agreement of the parties and supersede all prior oral or written agreements and
understandings with respect to their subject matter.  This Agreement may not be
amended or modified except by a writing signed by the parties.


9.8           Severability.  Any term or provision of this Agreement which is
invalid or unenforceable will be ineffective to the extent of such invalidity or
unenforceability without rendering invalid or unenforceable the remaining rights
of the Person intended to be benefited by such provision or any other provisions
of this Agreement.


9.9           Construction.  This Agreement has been negotiated by Buyer and
Seller and their respective legal counsel, and legal or equitable principles
that might require the construction of this Agreement or any provision of this
Agreement against the party drafting this Agreement will not apply in any
construction or interpretation of this Agreement.


9.10         Expenses.  Except as otherwise expressly provided in this
Agreement, each party will pay all of its expenses, including attorneys’ and
accountants’ fees, in connection with the negotiation of this Agreement, the
performance of its obligations and the consummation of the transactions
contemplated by this Agreement.


9.11         Headings.  The underlined headings contained in this Agreement are
for convenience of reference only, shall not be deemed to be a part of this
Agreement and shall not be referred to in connection with the construction or
interpretation of this Agreement.


9.12         Tax Disclosure.  Notwithstanding any other provision of this
Agreement, and in accordance with Treasury Regulation Section
1.6011-4(b)(3)(iii), each party to this Agreement (and each employee,
representative, and other agent of each party) may disclose to any and all
persons, without limitations of any kind, the tax treatment and tax structure of
the transactions contemplated by this Agreement and all materials of any kind
(including opinions or other tax analyses) that are provided to such party
relating to such tax treatment and tax structure; provided, however, that,
pursuant to Treasury Regulation Section 1.6011-4(b)(3)(ii), such disclosure may
be prohibited as necessary to reasonably comply with applicable securities laws.




[Signature page follows]
 
 
 
18

--------------------------------------------------------------------------------

 
 
 
The parties have executed this Agreement as of the day and year first above
written.



 
SELLER:
           
SEC COMPLIANCE SERVICES, INC.,
   a California corporation
           
By:
/s/ Miguel Colon      
Miguel Colon, President and CEO
                           
BUYER:
           
ISSUER DIRECT CORPORATION,
   a Delaware corporation
           
By:
/s/ Brian R. Balbirnie      
Brian R. Balbirnie, CEO
 





List of Exhibits


Exhibit A: Assignment Agreement


Exhibit B: URL Assignment


Exhibit C: Bill of Sale


Exhibit D: Termination Agreement


List of Schedules


Schedule 1.2: List of Assets


Schedule 1.8: List of Contracts


Schedule 3.1: Wiring Instructions


Schedule 4.3: List of Required Consents

19